DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-

Claim Objections

Claim 10 objected to because of the following informality: in claim 10, lines 3 and 6, the parentheses around the phrase “corresponding to pulse height” should be removed.  Parentheses in a claim should only be used to refer to a figure reference number or an acronym or shorthand symbol such as in lines 4, 5, 7, and 8 of the claim

Appropriate correction is required.



Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 


Claims 1-8, 10, 11, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Patrick Smith US 8,097,146 B2 (hereafter “Smith”).

Addressing claim 1, Smith discloses an electrochemical method for determining the sensitivity of at least one gas sensor (see the title and col. 1:6-7) comprising: 
applying at least two electrical pulses to at least two parts of at least two electrodes of a gas sensor (this step is implied by the following 

    PNG
    media_image1.png
    122
    395
    media_image1.png
    Greyscale

(col. 6:62-64),

    PNG
    media_image2.png
    432
    680
    media_image2.png
    Greyscale

, and

    PNG
    media_image3.png
    105
    403
    media_image3.png
    Greyscale

(col. 4:28-33) ); 
recording a change of a current pattern induced in the at least two electrodes by the at least two pulses over time (
    PNG
    media_image4.png
    173
    397
    media_image4.png
    Greyscale


Note that 
    PNG
    media_image5.png
    408
    698
    media_image5.png
    Greyscale

Note that although strictly speaking Smith apparently, at first glance, discloses recording a change of a voltage pattern induced in the at least two electrodes by the at least two pulses over time, Smith does state,

    PNG
    media_image6.png
    220
    389
    media_image6.png
    Greyscale

(col. 4:39-50).  

calculating at least one value for the sensor sensitivity by applying an algorithm to the current pattern induced by the at least two pulses (

    PNG
    media_image7.png
    109
    409
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    391
    404
    media_image8.png
    Greyscale

	(col. 6:64 – col.7:23).  Note that the Examiner is construing Fast Fourier Transformation as an algorithm.  Also, the test signal amplitude is a calculated value for the sensor sensitivity.  It may also be test signal frequency –

    PNG
    media_image9.png
    365
    388
    media_image9.png
    Greyscale

(col. 8:36-57)); and 
comparing the calculated sensitivity value to known gas sensitivity calibration data (

    PNG
    media_image10.png
    416
    380
    media_image10.png
    Greyscale

(col. 7:11-35), and


    PNG
    media_image9.png
    365
    388
    media_image9.png
    Greyscale

(col. 8:36-57)).


Addressing claim 2, for the additional limitation of this claim see again Figure 6A and col. 6:62-64.


Addressing claims 3 and 4, for the additional limitation of these claims see  Figure 8A and col. 7:36-37.  The parameter varied is pulse length.

Addressing claim 5, for the additional limitation of this claim see again Figure 6A and col. 6:62-64.



Addressing claim 7, for the additional limitation of this claim see Figure 8A and col. 7:36-37.  

Addressing claim 8, for the additional limitation of this claim see Figure 6C. The current pattern induced by the at least two pulses “are described” be at least two parameters – the three fast Fourier transform components shown in Figure 6C.  Also see Figure 8B.  The current pattern induced here by the at least two pulses “are described” be at least two parameters – amplitude and frequency.  

Addressing claim 10, for the additional limitation of this claim note the following in Smith 

    PNG
    media_image11.png
    413
    382
    media_image11.png
    Greyscale

		See Smith col. 7:11-35.
As best understood by the Examiner “the amplitude” referred to the passage reproduced above may be either “a maximal or minimal peak (corresponding to pulse height) of a first pulse P1” or “a maximal or minimal peak (corresponding to pulse height) of a second pulse P2”.


Addressing claim 11, for the additional limitation of this claim note the Fast Fourier transform in Figure 6C, which is surely much simplified, has 3 peaks (parameters).




Addressing claim 19, for the additional limitation of this claim note the following in Smith
		
    PNG
    media_image12.png
    77
    384
    media_image12.png
    Greyscale

		
    PNG
    media_image13.png
    135
    383
    media_image13.png
    Greyscale

		See col. 4:64 – col. 5:8.

Addressing claim 20, for the additional limitation of this claim note the following in Smith
		
    PNG
    media_image12.png
    77
    384
    media_image12.png
    Greyscale

		
    PNG
    media_image13.png
    135
    383
    media_image13.png
    Greyscale

		See col. 4:64 – col. 5:8.


Claim 9 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Smith as evidenced by Yao Wang, “Frequency Domain Characterization of Signals,” course handout for EE3414 Multimedia Communication Systems – I (hereafter “Wang”).

 Addressing claim 9, Smith discloses an electrochemical method for determining the sensitivity of at least one gas sensor (see the title and col. 1:6-7) comprising: 
applying at least two electrical pulses to at least two parts of at least two electrodes of a gas sensor (this step is implied by the following 

    PNG
    media_image1.png
    122
    395
    media_image1.png
    Greyscale

(col. 6:62-64),

    PNG
    media_image2.png
    432
    680
    media_image2.png
    Greyscale

, and

    PNG
    media_image3.png
    105
    403
    media_image3.png
    Greyscale

(col. 4:28-33) ); 
recording a change of a current pattern induced in the at least two electrodes by the at least two pulses over time (
    PNG
    media_image4.png
    173
    397
    media_image4.png
    Greyscale


Note that 
    PNG
    media_image5.png
    408
    698
    media_image5.png
    Greyscale

Note that although strictly speaking Smith apparently, at first glance, discloses recording a change of a voltage pattern induced in the at least two electrodes by the at least two pulses over time, Smith does state,

    PNG
    media_image6.png
    220
    389
    media_image6.png
    Greyscale

(col. 4:39-50).  

calculating at least one value for the sensor sensitivity by applying an algorithm to the current pattern induced by the at least two pulses (

    PNG
    media_image7.png
    109
    409
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    391
    404
    media_image8.png
    Greyscale

	(col. 6:64 – col.7:23).  Note that the Examiner is construing Fast Fourier Transformation as an algorithm.  Also, the test signal amplitude is a calculated value for the sensor sensitivity.  It may also be test signal frequency –

    PNG
    media_image9.png
    365
    388
    media_image9.png
    Greyscale

(col. 8:36-57)); and 
comparing the calculated sensitivity value to known gas sensitivity calibration data (

    PNG
    media_image10.png
    416
    380
    media_image10.png
    Greyscale

(col. 7:11-35), and


    PNG
    media_image9.png
    365
    388
    media_image9.png
    Greyscale

(col. 8:36-57)).
 	Smith, though, does not specifically disclose that “the current pattern induced by the at least two pulses are described by at least 8 parameters.”  However, the fast Fourier transform shown in Figure 6C of the current pattern shown in Figure 6B is clearly only symbolic and not meant to represent the actual fast Fourier transform:

		
    PNG
    media_image14.png
    437
    646
    media_image14.png
    Greyscale
.	As evidenced by Wang, even the Fourier transform of a simple non-periodic rectangular pulse function may have 8 parameters (each of the peaks on slide 19), the number of parameters being controlled by a filter, if used:

    PNG
    media_image15.png
    814
    1161
    media_image15.png
    Greyscale



    PNG
    media_image16.png
    825
    1158
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    848
    1168
    media_image17.png
    Greyscale







Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Herzl et al. US 9,291,608 B2 (hereafter “Herzl”).

Addressing claim 12, Smith discloses an electrochemical method for determining the sensitivity of at least one gas sensor (see the title and col. 1:6-7) comprising: 
applying at least two electrical pulses to at least two parts of at least two electrodes of a gas sensor (this step is implied by the following 

    PNG
    media_image1.png
    122
    395
    media_image1.png
    Greyscale

(col. 6:62-64),

    PNG
    media_image2.png
    432
    680
    media_image2.png
    Greyscale

, and

    PNG
    media_image3.png
    105
    403
    media_image3.png
    Greyscale

(col. 4:28-33) ); 
recording a change of a current pattern induced in the at least two electrodes by the at least two pulses over time (
    PNG
    media_image4.png
    173
    397
    media_image4.png
    Greyscale


Note that 
    PNG
    media_image5.png
    408
    698
    media_image5.png
    Greyscale

Note that although strictly speaking Smith apparently, at first glance, discloses recording a change of a voltage pattern induced in the at least two electrodes by the at least two pulses over time, Smith does state,

    PNG
    media_image6.png
    220
    389
    media_image6.png
    Greyscale

(col. 4:39-50).  

calculating at least one value for the sensor sensitivity by applying an algorithm to the current pattern induced by the at least two pulses (

    PNG
    media_image7.png
    109
    409
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    391
    404
    media_image8.png
    Greyscale

	(col. 6:64 – col.7:23).  Note that the Examiner is construing Fast Fourier Transformation as an algorithm.  Also, the test signal amplitude is a calculated value for the sensor sensitivity.  It may also be test signal frequency –

    PNG
    media_image9.png
    365
    388
    media_image9.png
    Greyscale

(col. 8:36-57)); and 
comparing the calculated sensitivity value to known gas sensitivity calibration data (

    PNG
    media_image10.png
    416
    380
    media_image10.png
    Greyscale

(col. 7:11-35), and


    PNG
    media_image9.png
    365
    388
    media_image9.png
    Greyscale

(col. 8:36-57)).
Smith, though, does not disclose that “the gas sensitivity calibration data are previously obtained from the same gas sensor type.”  Smith is silent as to where the gas sensitivity calibration data are obtained from.
Herzl discloses a calibration method that involves calibrating a first sensor, which may be a gas sensor, using calibration data are previously obtained from the same gas sensor type, namely a reference sensor.  See Figure 7, claim 1, col. 1:6-19, col. 5:10-15, col. 5:48-51, and col. 5:52-64.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to use for calibrating the gas sensor gas sensitivity calibration data previously obtained from the same gas sensor type as taught by Herzl in the method of Smith because Herzl states,

    PNG
    media_image18.png
    647
    412
    media_image18.png
    Greyscale

See Herzl col. 3:20-54.
Also,

    PNG
    media_image19.png
    217
    402
    media_image19.png
    Greyscale

See Herzl col. 5:52-63.



Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Andreas Röhrl US 7,060,169 B2 (hereafter “Röhrl”).

Addressing claim 13, Smith discloses an electrochemical method for determining the sensitivity of at least one gas sensor (see the title and col. 1:6-7) comprising: 
applying at least two electrical pulses to at least two parts of at least two electrodes of a gas sensor (this step is implied by the following 

    PNG
    media_image1.png
    122
    395
    media_image1.png
    Greyscale

(col. 6:62-64),

    PNG
    media_image2.png
    432
    680
    media_image2.png
    Greyscale

, and

    PNG
    media_image3.png
    105
    403
    media_image3.png
    Greyscale

(col. 4:28-33) ); 
recording a change of a current pattern induced in the at least two electrodes by the at least two pulses over time (
    PNG
    media_image4.png
    173
    397
    media_image4.png
    Greyscale


Note that 
    PNG
    media_image5.png
    408
    698
    media_image5.png
    Greyscale

Note that although strictly speaking Smith apparently, at first glance, discloses recording a change of a voltage pattern induced in the at least two electrodes by the at least two pulses over time, Smith does state,

    PNG
    media_image6.png
    220
    389
    media_image6.png
    Greyscale

(col. 4:39-50).  

calculating at least one value for the sensor sensitivity by applying an algorithm to the current pattern induced by the at least two pulses (

    PNG
    media_image7.png
    109
    409
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    391
    404
    media_image8.png
    Greyscale

	(col. 6:64 – col.7:23).  Note that the Examiner is construing Fast Fourier Transformation as an algorithm.  Also, the test signal amplitude is a calculated value for the sensor sensitivity.  It may also be test signal frequency –

    PNG
    media_image9.png
    365
    388
    media_image9.png
    Greyscale

(col. 8:36-57)); and 
comparing the calculated sensitivity value to known gas sensitivity calibration data (

    PNG
    media_image10.png
    416
    380
    media_image10.png
    Greyscale

(col. 7:11-35), and


    PNG
    media_image9.png
    365
    388
    media_image9.png
    Greyscale

(col. 8:36-57)).
Smith, though, does not disclose that “the at least one gas sensor comprises an electrolyte selected from a group comprising: at least one ionic liquid with at least one additive portion; an aqueous salt solution;4F70789.DOCxPage 4Application No. Not Yet Assigned Paper Dated January 3, 2019 In Reply to USPTO Correspondence of N/A Attorney Docket No. 6830-1808210a mineral acid; a base; and an organic salt solution.”  Regarding the electrolyte Smith just discloses  
	  
    PNG
    media_image20.png
    121
    382
    media_image20.png
    Greyscale

		
		See Smith col. 4:28-34.


 	Röhrl discloses an electrochemical cell for gas sensor which may have a similar structural arrangement to the schematic arrangement shown in Smith Figure 2.  See Röhrl Figure 2 and col. 4:44-52.  Röhrl further discloses including in the electrochemical 
		
    PNG
    media_image21.png
    395
    438
    media_image21.png
    Greyscale

				See Röhrl col. 5:1-22.

	Also, regarding the additive, Röhrl discloses

    PNG
    media_image22.png
    155
    390
    media_image22.png
    Greyscale

	See col. 4:9-17.



	 Addressing claim 14, the Examiner will note that this claim only further defines  several of the alternative and therefor optional electrolyte compositions; claim 14 still allows for the at least one gas sensor to comprise as an electrolyte at least one ionic liquid with at least one additive portion, which is not further defined by this claim.  So the rejection of claim 13 also meets claim 14.

Addressing claim 15, for the additional limitation of this claim see Röhrl col. 4:9-17, which discloses having the additive be an aluminum halide, that is, an inorganic additive.  Also see claims 20 and 21, which together disclose having the additive be another inorganic aditive or an organic additive.


	Addressing claim 16, for the additional limitation of this claim see Smith Figure 2 noting especially electrodes 12, 13, and 14; and electrolyte 16. 


applying at least two electrical pulses to at least two parts of at least two electrodes of a gas sensor (this step is implied by the following 

    PNG
    media_image1.png
    122
    395
    media_image1.png
    Greyscale

(col. 6:62-64),

    PNG
    media_image2.png
    432
    680
    media_image2.png
    Greyscale

, and

    PNG
    media_image3.png
    105
    403
    media_image3.png
    Greyscale

(col. 4:28-33) ); 
recording a change of a current pattern induced in the at least two electrodes by the at least two pulses over time (
    PNG
    media_image4.png
    173
    397
    media_image4.png
    Greyscale

(col. 6:64-67) and

    PNG
    media_image5.png
    408
    698
    media_image5.png
    Greyscale

Note that although strictly speaking Smith apparently, at first glance, discloses recording a change of a voltage pattern induced in the at least two electrodes by the at least two pulses over time, Smith does state,

    PNG
    media_image6.png
    220
    389
    media_image6.png
    Greyscale

(col. 4:39-50).  

calculating at least one value for the sensor sensitivity by applying an algorithm to the current pattern induced by the at least two pulses (

    PNG
    media_image7.png
    109
    409
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    391
    404
    media_image8.png
    Greyscale

	(col. 6:64 – col.7:23).  Note that the Examiner is construing Fast Fourier Transformation as an algorithm.  Also, the test signal amplitude is a calculated value for the sensor sensitivity.  It may also be test signal frequency –

    PNG
    media_image9.png
    365
    388
    media_image9.png
    Greyscale

(col. 8:36-57)); and 
comparing the calculated sensitivity value to known gas sensitivity calibration data (

    PNG
    media_image10.png
    416
    380
    media_image10.png
    Greyscale

(col. 7:11-35), and


    PNG
    media_image9.png
    365
    388
    media_image9.png
    Greyscale

(col. 8:36-57)).
Smith, though, does not disclose that “the electrodes comprise independently, the same or different: a metal selected from the group of Cu, Ni, Ti, Pt, Ir, Au, Pd, Ag, Ru, Rh; an oxide Cu, Ni, Ti, Pt, Ir, Au, Pd, Ag, Ru, or Rh and mixtures thereof or carbon.”  Smith is silent as to possible compositions for the electrodes.  
 Röhrl discloses an electrochemical cell for gas sensor which may have a similar structural arrangement to the schematic arrangement shown in Smith Figure 2.  See Röhrl Figure 2 and col. 4:44-52.  Röhrl further discloses, for a hydrogen sulfide sensor embodiment

    PNG
    media_image23.png
    285
    445
    media_image23.png
    Greyscale

(see col. 8:15-30)
, and for a chlorine sensor embodiment 

    PNG
    media_image24.png
    225
    397
    media_image24.png
    Greyscale

(see col. 8:31-44).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have the measuring electrode in the gas sensor of Smith be made of Ag as well as the reference electrode and counter electrode, or have the measuring electrode be made of Au, the reference electrode made of Pt, and the counter electrode made of Pt, as taught by Example1, and 


    PNG
    media_image25.png
    77
    377
    media_image25.png
    Greyscale
 
	(col. 4:64-66)

	and

       
    PNG
    media_image26.png
    88
    381
    media_image26.png
    Greyscale

	(col. 5:9-13); 
and (2) Smith also states,
		
    PNG
    media_image27.png
    75
    376
    media_image27.png
    Greyscale

		
    PNG
    media_image28.png
    139
    385
    media_image28.png
    Greyscale

		(col. 4:61 – col. 5:10).

	So, to have the measuring electrode in the gas sensor of Smith be made of Ag as well as the reference electrode and counter electrode, as taught by Röhrl Example1, or have the measuring electrode be made of Au, the reference electrode made of Pt, and the counter electrode made of Pt, as taught by Röhrl Example 2, is effectively just substitution of one known set of hydrogen sulfide gas sensor electrodes or chlorine gas 



Addressing claim 18, the Examiner will note that this claim only further defines  one of the alternative and therefor optional electrode compositions – carbon - of 
claim 17; claim 18 still allows for the electrodes of the sensor to be made of a metal such as Pt, Au, Ag.  So the rejection of claim 17 also meets claim 18.



International Search Reports, Written Opinions, and 
Office Action from Foreign Patent Office 

The Office Action from the State Intellectual Property Office of People’s Republic of China provided by Applicant, for application no. 201780043474.6, does not reject any claims over prior art.

The International Search Report for International application no. PCT/EP2017/067387 provided by Applicant only cites “A” documents.

The Written Opinion for International application no. PCT/EP2017/067387 provided by Applicant deems claims 1-35 of that application to have both novelty and an inventive step.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

	
/ALEXANDER S NOGUEROLA/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        December 6, 2021